Citation Nr: 0331026	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  01-03 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an intestinal 
polyp.  

2.  Entitlement to service connection for bilateral macular 
degeneration.  

3.  Entitlement to service connection for right shoulder 
disability.  

4.  Entitlement to service connection for arthritis of the 
right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in October 1981 after more than 25 years 
of active service.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This decision addresses the issues of entitlement to service 
connection for an intestinal polyp and entitlement to 
service connection for bilateral macular degeneration.  The 
Board will address the issues of entitlement to service 
connection for right shoulder disability and entitlement to 
service connection for arthritis of the right foot in the 
remand that follows the decision.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims considered 
here has been obtained; the RO has notified the veteran of 
the evidence needed to substantiate the claims addressed in 
this decision and notified him of what evidence he should 
provide and what evidence VA would obtain; in addition, the 
RO provided VA medical examinations in order to assist in 
substantiating the claims for VA compensation benefits.  

2.  There is no competent medical evidence that the veteran 
currently has an intestinal polyp or residuals thereof 
related to active service.  

3.  There is no competent medical evidence relating the 
veteran's bilateral macular degeneration to active service.  




CONCLUSIONS OF LAW

1.  An intestinal polyp was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  Bilateral macular degeneration was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds 
that development of the issues addressed in this decision 
has proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The veteran is also required to provide 
the information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in its October 2000 statement of the case, the 
RO notified the veteran of the regulations concerning 
service connection claims.  In a letter dated in March 2002, 
the RO informed the veteran of the passage of the VCAA.  The 
RO requested that the veteran provide the names and 
addresses of health care providers and others who had 
evidence relevant to his claims and notified him that VA 
would attempt to obtain those records.  He was told that VA 
would obtain any identified employment records or records 
from other federal agencies.  The RO also notified the 
veteran that it was ultimately his responsibility to make 
sure VA received the records.  The Board is satisfied that 
the veteran has been advised of what evidence he should 
submit and what evidence VA would obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO obtained the veteran's service medical records and 
service personnel records.  The veteran has submitted 
private treatment records and outpatient records from 
military hospitals where he was seen after he retired from 
service.  In addition, VA has provided the veteran with 
physical examinations pertaining to his claimed 
disabilities.  The veteran has not identified any other 
information or evidence related to his polyp and macular 
degeneration claims.  

It is the Board's judgment that VA has complied with the 
duty to notify the veteran of what evidence he should obtain 
and what evidence VA would obtain and that the facts 
relevant to the veteran's claim have been properly 
developed.  The Board concludes that there is no further 
action to be undertaken to comply with the provisions of the 
VCAA and implementing regulations.  Accordingly, the Board 
will address the merits of the veteran's polyp and macular 
degeneration claims.  

Laws and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may 
also be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.  App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2003).  The United States Court 
of Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.  

Background and analysis

Intestinal polyp

The veteran has made no specific contentions with respect to 
his claim of entitlement to service connection for an 
intestinal polyp.  His service medical records include no 
complaint, finding or diagnosis of an intestinal polyp at 
any time during service, including at his retirement 
examination in May 1981.  Post-service records from Lake 
Forest Hospital show that in October 1999 the veteran 
underwent a colonoscopy during which the surgeon removed a 
small sigmoid polyp.  Microscopic examination revealed no 
evidence of malignancy.  

The veteran was provided VA examinations in February 2000.  
The examiner at the February 2000 examination did not have 
the veteran's service medical records available for review.  
Based on history provided by the veteran and clinical 
examination, the diagnosis was history of small, adenatous 
polyp, no evidence of current colon polyps.  In May 2001, 
the veteran underwent a repeat colonoscopy at Lake Forest 
Hospital.  The post-operative diagnosis was moderate 
internal hemorrhoids, otherwise normal colonoscopy to the 
cecum.  At a VA examination in June 2002, the examiner 
reviewed the claims file, including the veteran's service 
medical records, and examined and interviewed the veteran.  
The examiner's assessment was that there was one sigmoid 
adenomatous colon polyp documented in October 1999 and that 
it was more likely than not a spontaneous polyp growth.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Review of the evidence indicates no evidence of an 
intestinal polyp in service.  An intestinal polyp was found 
in 1999, which was many years after service, but there is no 
medical evidence that relates it to service.  Further, at VA 
examinations and at a follow-up colonoscopy in 2001, no 
intestinal polyp has been found.  The only medical evidence 
as to the etiology of the polyp found in 1999 is against the 
claim.  In this regard, the VA examiner who reviewed the 
veteran's medical records did not relate the polyp to 
service, but was of the opinion that it more likely than not 
was a spontaneous polyp growth.  None of the Hickson 
elements has been met, in that there is no evidence of 
disease or injury related to an intestinal polyp in service, 
there is no evidence of current disability (other than by 
history of an intestinal polyp in 1999) and there is no 
medical evidence of a nexus between any disease or injury in 
service and a current disability.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  As discussed 
above, an intestinal polyp was discovered 1999.  The medical 
evidence indicates that the polyp was removed, and there has 
been no showing of any residual disability.  

In summary, there has been no demonstration of current 
disability, no showing of disease or injury related to an 
intestinal polyp in service or any medical evidence relating 
any post-service intestinal polyp to service.  For these 
reasons the Board finds that the preponderance of the 
evidence is against the service connection claim, and the 
benefit sought on appeal is accordingly denied.  

Bilateral macular degeneration

The veteran states that macular degeneration was first 
detected while he was on active duty and that prescription 
glasses were issued.  He states that there were continuing 
changes in the prescription until macular degeneration was 
diagnosed in 1970-1971.  

Service medical records show that in a report of medical 
history in conjunction with an annual physical examination 
in November 1972, the veteran said he could see a dark spot 
out of his left eye.  On examination at that time, the 
examiner noted no visual or eye abnormalities.  At an 
optometric examination in April 1975, the veteran complained 
of near blurring with his current refractive prescription.  
After examination, the examiner made a slight change in the 
prescription.  At an annual physical examination in 
September 1976, the veteran's near vision was shown to be 
correctable, and the same was shown at a periodic 
examination in August 1977.  At an eye consultation in 
November 1977, which was reportedly for a routine 
evaluation, the diagnosis was presbyopia, and the veteran's 
prescription was adjusted.  An examiner also noted 
correctable near vision at an October 1978 periodic 
examination.  

When seen at an optometry clinic in May 1979, the veteran 
said that he needed a new eyeglass prescription.  On 
examination, the optometrist noted a small and bright reflex 
macula, bilaterally.  The impression after examination 
included compound latent hyperopic astigmatism in both eyes 
and good ocular health.  At an optometry clinic visit in 
August 1980, the same optometrist examined the veteran and 
again noted a small and bright reflex macula in both eyes.  
The impression after examination was compound hypermetropic 
astigmatism in both eyes and good ocular health.  In his 
report of medical history for his May 1981 retirement 
examination, the veteran stated that he had been wearing 
glasses since 1971.  The report of the May 1981 retirement 
examination shows refractive error with correctable distant 
and near vision.  The report includes no complaint or 
finding pertaining to macula retinae.  The veteran had an 
additional optometry examination in August 1981, and there 
was no mention of macula retinae in the examination report.  

At an eye examination at a military optometry clinic in 
February 1984, the examiner did not mention the macula, 
while at a routine eye examination conducted at a military 
hospital optometry clinic in November 1988, the optometrist 
stated the macula were clear in both eyes.  The assessment 
after examination was compound hypermetropic astigmatism and 
good ocular health, bilaterally.  At a routine examination 
in September 1990, the optometrist noted a small retinal 
pigment epithelium change in one eye.  The impression after 
examination was increased compound hypermetropic 
astigmatism, bilaterally, and stable presbyopia.  In October 
1991, the assessment was stable hypermetropic 
astigmatism/presbyopia and ocular health normal.  

Records from the same military hospital optometry clinic 
show that in July 1994 the veteran reported distortion when 
looking down.  On examination, the optometrist said that the 
retina and macula areas were within normal limits except for 
slight (few) drusen spots in the macula area in both eyes.  
In March 1995, the optometrist noted scattered drusen in the 
macular area, bilaterally, more in the left eye than in the 
right.  In February 1996, the veteran complained of diplopia 
at a distance, and after examination, the impression was 
left hypertropia causing intermittent retinal diplopia.  The 
optometrist gave the veteran a new prescription with a prism 
built in.  In February 1998, the veteran complained of light 
sensitivity.  On examination, macula showed mild retinal 
pigment epithelium mottling, which was again noted in 
February 1999.  

In addition, in support of his claim, the veteran submitted 
a prescription for glasses from an eye physician and 
surgeon, Sara R. Vegh, M.D., and an invoice indicating a 
diagnosis of a nuclear cataract and diplopia in November 
2000.  At an annual ophthalmology examination at a military 
hospital in April 2002, the physician noted that the veteran 
had a cataract extraction and implantation of an intraocular 
lens in the right eye in January 2002, but was still 
troubled by glare in his left eye.  After examination, the 
diagnosis included age-related macular degeneration, stable.  
At a VA examination in July 2002, the optometrist identified 
trace age-related macular degeneration in the right eye.  
This was reported in a September 2002 addendum to the July 
2002 examination report.  

As noted earlier, pursuant to Hickson, service connection 
for a claimed disability requires (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

As outlined above, the medical evidence shows that drusen 
were first noted in 1994, and the diagnosis of macular 
degeneration appears in examination reports dated in 2002, 
providing evidence of current disability and thereby 
satisfying the first element described in Hickson.  

The other requirements for service connection have not been 
met.  Notwithstanding the veteran's contention that macular 
degeneration was present in service starting in 1970 or 
1971, the Board finds no documentation of macular 
degeneration in his service medical records, which contain 
annual and periodic examination reports from the early 1970s 
to as late as August 1981, shortly before his October 1981 
retirement.  The record certainly documents refractive 
error, but that is not at issue, and in any event, 
refractive error of the eye is not considered a disease or 
injury with in the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

The only suggestion in the record that the veteran's macular 
degeneration had its onset in service is his own statement 
that it started in 1970 or 1971.  Although the veteran is 
competent to provide evidence of observable symptoms, he is 
not competent to attribute any symptoms to a given cause.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  It is now 
well established that a layperson such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that his macular degeneration had its onset in service is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Finally, there is no competent medical evidence relating the 
veteran's macular degeneration to service.  Rather, it was 
first diagnosed in 2002, which is many years after service, 
and the eye care specialists who have identified the 
disorder have described it as age related and have not in 
any way linked it to the veteran's military service or any 
incident of service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and 
concludes that bilateral macular degeneration was not 
incurred in active service.  


ORDER

Service connection for an intestinal polyp is denied.  

Service connection for bilateral macular degeneration is 
denied.  


REMAND

The remaining issues before the Board are entitlement to 
service connection for right shoulder disability and 
entitlement to service connection for arthritis of the right 
foot.  

The veteran's service medical records show complaints 
pertaining to his right shoulder dating from January 1960.  
An X-ray report shows that in January 1960 there was 
crepitus on movement of the right shoulder, but no 
significant abnormality was noted on X-rays.  In April 1967 
the veteran was seen at a dispensary with complaints of pain 
and grating with motion of scapula over the thorax.  The 
physician noted palpable crepitus and diagnosed the veteran 
as having subscapular bursitis.  In a report of medical 
history in September 1970, the veteran stated he presumed he 
had a touch of bursitis around his right shoulder and in a 
report of medical history in November 1972, he complained of 
a painful right shoulder.  At a November 1972 annual 
physical examination, the physician diagnosed the veteran as 
having chronic bursitis.  In October 1978, the veteran 
reported inflammation of his right shoulder, and the 
physician commented shoulder bursitis, occasional pain, 
burning.  In his report of medical history for his May 1981 
retirement examination, the veteran reported that his right 
shoulder became painful if subject to the same position for 
too long a time.  On examination, the physician noted 
crepitance in the right shoulder joint and stated there was 
possible early degenerative joint disease.  

At a VA orthopedic examination in July 2002, the veteran 
reported that he had had trouble with his right shoulder 
since 1952.  After examination, the diagnosis was right 
shoulder condition with a chronic tendonitis and a mild 
restriction of motion.  The examiner did not provide an 
opinion as to the relationship, if any, between the 
veteran's service and current right shoulder disability.  As 
the service medical records show right shoulder complaints 
from the 1960s and the veteran has reported continuing 
trouble with his right shoulder, it is the Board's opinion 
that an additional examination and medical opinion would 
facilitate its decision on the right shoulder service 
connection claim.  

The veteran is also seeking service connection for arthritis 
of the right foot.  The RO denied the claim on the basis 
that in a July 2002 VA orthopedic examination it was stated 
that X-rays of the right foot showed no arthritic changes.  
This is in contrast to a March 2001 letter report from 
Lawrence A. Short, D.P.M., who provided his clinical records 
dating from 1992.  In clinical records dated in June 1992, 
Dr. Short stated that the veteran was seen for evaluation of 
pain and discomfort on the plantar and dorsal lateral aspect 
of the right mid foot, which had been ongoing for several 
months.  Dr. Short stated that the veteran brought in X-rays 
that showed definite arthritic changes because of his 
flatfoot deformity, bilaterally.  

In his March 2001 letter, Dr. Short stated that the veteran 
was under treatment for progressive pain and discomfort due 
to degenerative arthritis of the right foot and that 
degenerative arthritic changes had been noted on radiographs 
in 1992.  Dr. Short went on to state that the progressive 
worsening of the veteran's left knee could be a contributing 
factor to the increased stress and strain placed on the 
veteran's right lower extremity.  He stated it was not 
uncommon for people to develop contra lateral problems due 
to the increased stress load on the extremity.  Dr. Short 
stated that with the X-ray changes noted in 1992, as well as 
those at the veteran's recent visit, he thought that the 
veteran's left knee injury was a contributing factor to the 
development of degenerative arthritis in his feet.  

In view of Dr. Short's clinical records and letter, VA must 
consider whether service connection may be granted for 
arthritis of the right foot secondary to the veteran's 
service-connected left knee disability and/or secondary to 
pes planus.  Although service connection for pes planus is 
not currently in effect, review of the veteran's service 
medical records raises that issue, as they show the 
continuing presence of bilateral pes planus.  Further, the 
Board does not find a report of a physical examination 
pertaining to the veteran's entrance into active service in 
January 1951, which brings up the matter of presumption of 
soundness.  See VAOPGCPREC 3-03 (VA General Counsel held 
that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).  

Whether service connection may be granted for bilateral pes 
planus could affect the issue of secondary service 
connection for arthritis of the right foot.  The United 
States Court of Appeals for Veterans Claims has stated that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless 
and a waste of appellate resources, the two claims are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Since the issue of entitlement to service 
connection for bilateral pes planus could affect the outcome 
of the claim for service connection for arthritis of the 
right foot, they must be considered as inextricably 
intertwined.  The RO must address the inextricably 
intertwined issue of service connection for bilateral pes 
planus raised by the record before the Board addresses the 
issue of service connection for arthritis of the right foot 
certified on appeal.  

Accordingly, the case is REMANDED to the RO for the 
following actions:  

1.  The RO must ensure that notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied with respect to all issues on 
appeal as well as the issue of 
entitlement to service connection for 
bilateral pes planus.  

2.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has 
received treatment or evaluation for his 
claimed right shoulder disability, his 
claimed arthritis of the right foot or 
his bilateral pes planus at any time 
since service.  With authorization from 
the veteran, the RO should obtain and 
associate with the claims file copies of 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the RO should obtain and 
associate with the claims file the 
report of VA X-rays of the right foot 
reportedly taken in June 2002.  

3.  The RO should undertake any 
indicated development, including VA 
examination if warranted, regarding the 
issue of entitlement to service 
connection for bilateral pes planus.  

4.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
shoulder disability and any arthritis of 
the right foot.  All indicated studies, 
including X-rays, should be performed.  
The examiner should be requested to 
review the claims file, including the 
veteran's service medical records and 
post-service 


medical records, along with the 
examination results and provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current right shoulder 
disability had its onset in service or 
is causally related to any incident of 
service.  In addition, the examiner 
should be requested to determine whether 
the veteran has arthritis of the right 
foot.  If so, the examiner should be 
requested to review the record and 
examination results and provide an 
opinion, with complete rationale, as to 
whether it is at least at least as 
likely as not that the veteran's 
service-connected left knee disability 
caused or chronically worsened any 
arthritis of the right foot.  Further, 
the examiner should provide an opinion, 
again with complete rationale, as to 
whether the veteran's bilateral pes 
planus caused or chronically worsened 
any arthritis of the right foot.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents.  

5.  Then, after undertaking any 
additional development, including 
conducting any other medical 
examinations deemed warranted, and in 
light of the additional evidence 
obtained pursuant to the requested 
development, the RO should adjudicate 
the issue of entitlement to service 
connection for bilateral pes planus.  In 
this regard, the RO should consider the 
presumption of sound condition at 
service entrance and make explicit 
findings as to whether there is clear 
and unmistakable evidence that bilateral 
pes planus existed prior to service and 
whether there is clear and unmistakable 
evidence that the disability was not 
aggravated by service.  See VAOPGCPREC 
3-03.  The 
RO should also readjudicate entitlement 
to service 


connection for right shoulder disability 
and entitlement to service connection 
for arthritis of the right foot.  

6.  If the claims of entitlement to 
service connection for right shoulder 
disability and arthritis of the right 
foot are not granted to the satisfaction 
of the veteran, the RO should issue a 
supplemental statement of the case as to 
those issues, and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  If 
service connection for bilateral pes 
planus is not granted, and the veteran 
provides a timely notice of disagreement 
with that decision, the RO should issue 
a statement of the case that addresses 
all evidence considered by the RO and 
informs the veteran of the pertinent 
laws and regulations.  The veteran 
should be advised of the procedures and 
time limits for filing a timely 
substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



